                 Case 2:20-cv-00649-JCC Document 6 Filed 07/07/20 Page 1 of 3



                                                       THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                                UNITED STATES DISTRICT COURT
 7
                               WESTERN DISTRICT OF WASHINGTON
 8                                       AT SEATTLE

 9   ROBIN M. REITZ,                                          CASE NO. C20-0649-JCC
10                              Plaintiff,                    ORDER
11          v.

12   FEDERAL GOVERNMENT et al.,

13                              Defendants.
14

15          This matter comes before the Court on Plaintiff Robin M. Reitz’s objections (Dkt. No. 5)
16   to the report and recommendation of the Honorable Mary Alice Theiler, United States Magistrate
17   Judge (Dkt. No. 4). Having thoroughly considered the report and recommendation, Plaintiff’s
18   objections, and the relevant record, the Court finds oral argument unnecessary and hereby
19   OVERRULES Plaintiff’s objections (Dkt. No. 5), ADOPTS the report and recommendation
20   (Dkt. No. 4), DENIES Plaintiff’s application to proceed in forma pauperis (Dkt. No. 1), and
21   DISMISSES the case without prejudice for the reasons explained herein.
22   I.     BACKGROUND
23          Plaintiff brings claims against the “Federal government, HUD, and Judge Marcos of
24   Federal Court in Portland.” (Dkt. No. 1-1 at 1.) He alleges that he is the whistleblower in the past
25   mortgage crisis, that he is owed 20 percent of the fees the federal government reclaimed from the
26   mortgage crisis (which he alleges is trillions of dollars), and that the federal government not only


     ORDER
     C20-0649-JCC
     PAGE - 1
                  Case 2:20-cv-00649-JCC Document 6 Filed 07/07/20 Page 2 of 3




 1   refused to negotiate with him but also tried to put him to death. (Id. at 3, 5.) On May 22, 2020,

 2   Judge Theiler issued a report and recommendation recommending that the Court deny Plaintiff’s

 3   motion to proceed in forma pauperis and dismiss the case pursuant to 28 U.S.C. § 1915(e)(2)(B).

 4   (Dkt. No. 4.)

 5   II.       DISCUSSION

 6             Objections to a magistrate judge’s report and recommendation are reviewed de novo. 28

 7   U.S.C. § 636(b)(1). District courts review de novo those portions of a report and

 8   recommendation to which a party objects. See id.; Fed. R. Civ. P. 72(b)(3). Objections are
 9   required to enable the district court to “focus attention on those issues—factual and legal—that
10   are at the heart of the parties’ dispute.” Thomas v. Arn, 474 U.S. 140, 147 (1985). General
11   objections, or summaries of arguments previously presented, have the same effect as no
12   objection at all, since the court’s attention is not focused on any specific issues for review. See
13   United States v. Midgette, 478 F.3d 616, 622 (4th Cir. 2007). Under 28 U.S.C. § 1915(e)(2)(B),
14   the Court may deny an application to proceed in forma pauperis and should dismiss a complaint
15   if it is frivolous or fails to state a claim upon which relief may be granted. An action is frivolous
16   if “it lacks an arguable basis either in law or in fact.” Neitzke v. Williams, 490 U.S. 319, 325
17   (1989).
18             Judge Theiler found that Plaintiff’s proposed complaint in this action is frivolous and

19   fails to state a claim. (See Dkt. No. 4 at 2.) Judge Theiler notes that Plaintiff has brought at least

20   four civil rights actions in this district that were dismissed for failure to state a claim upon which

21   relief could be granted, including one before this Court. (Dkt. No. 4 at 1–2); see Reitz v. Market

22   Place Appts LLC, et al., Case No. C12-1941-JCC, Dkt. No. 9 at 1 (W.D. Wash. 2012)

23   (dismissing the case pursuant to 28 U.S.C. § 1915(e)(2)(B)).

24             Plaintiff’s objections fail to identify an error in Judge Theiler’s report and

25   recommendation. (See Dkt. No. 6.) He reiterates his concern that his identity as the

26   whistleblower in the mortgage crisis has been revealed and that the federal government is not


     ORDER
     C20-0649-JCC
     PAGE - 2
                Case 2:20-cv-00649-JCC Document 6 Filed 07/07/20 Page 3 of 3




 1   protecting him. (Id. at 7–9.) He also argues that his complaint is timely, but Judge Theiler’s

 2   report and recommendation does not identify timeliness as a basis for dismissal. (Id. at 5–6.) The

 3   Court has reviewed Plaintiff’s complaint. Plaintiff’s bare allegation that he is a whistleblower is

 4   not supported by any specific factual allegations, and he does not identify a law or statute upon

 5   which his claims are based. Thus, the complaint “lacks an arguable basis either in law or in fact,”

 6   and it “fails to state a claim on which relief may be granted.” See Neitzke, 490 U.S. at 325; 28

 7   U.S.C. § 1915(e)(2)(B)(ii). Therefore, the Court finds Plaintiff’s proposed complaint is frivolous

 8   and fails to state a claim.
 9   III.    CONCLUSION
10           For the foregoing reasons, the Court hereby ORDERS that:
11           1. Plaintiff’s objections to the report and recommendation (Dkt. No. 5) are
12               OVERRULED;
13           2. The report and recommendation (Dkt. No. 4) is APPROVED and ADOPTED;
14           3. Plaintiff’s application to proceed in forma pauperis (Dkt. No. 1) is
15               DENIED;
16           4. This case is DISMISSED without prejudice pursuant to 28 U.S.C. § 1915(e)(2)(B);
17               and
18           5. The Clerk is DIRECTED to send a copy of this order to Plaintiff and to Judge

19               Theiler.

20           DATED this 7th day of July 2020.




                                                           A
21

22

23
                                                           John C. Coughenour
24                                                         UNITED STATES DISTRICT JUDGE
25

26


     ORDER
     C20-0649-JCC
     PAGE - 3
